IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH LOOMIS AND JANAN LOOMIS,             : No. 99 MAL 2022
INDIVIDUALLY AND AS                         :
ADMINISTRATORS OF THE ESTATE OF             :
LEAH LOOMIS, DECEASED,                      : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                   Petitioners              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MIA BOMBA, GINA BOMBA, WILLIAM              :
FARBER, JR.,                                :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.